525 F.2d 1364
COLUMBIA STEAMSHIP COMPANY, INC., a corporation, Appellant,v.AMERICAN MAIL LINE, LTD., et al., Appellees.
No. 72--2943.
United States Court of Appeals,Ninth Circuit.
Nov. 18, 1975.Certiorari Denied March 22, 1976.See 96 S. Ct. 1467.

On Appeal from the United States District Court for the District of Oregon; Gus J. Solomon, Judge.


1
Thomas M. Triplett (argued), and John L. Schwabe (argued), of Souther, Spaulding, Kinsey, Williamson & Schwabe, Portland, Or., for appellant.


2
Warner W. Gardner (argued), of Shea & Gardner, Washington, D.C., Stuart J. Land (argued), of Arnold & Porter, Washington, D.C., for appellee.

ORDER

3
Before KILKENNY and SNEED, Circuit Judges, and JAMESON,* District Judge.


4
In view of the holding set forth in States Marine International, Inc. v. Peterson, 518 F.2d 1070, at 1078 (D.C.Cir.1975), the Clerk of this Court is directed to issue the mandate in this case forthwith.


5
For opinion supplemented, see 9 Cir., 510 F.2d 29.



*
 Honorable William J. Jameson, United States Senior District Judge, District of Montana, sitting by designation